DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 04/1/2022.

Response to Arguments
Claims 1 – 16 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 16 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 16 have been fully considered but they are moot in view of new rejection. 

Applicant argues that claims 9 and 15 when combined with the descriptions of their functions within the specification, connote sufficient structure to one of ordinary skill in the art such that U.S.C. § 112, sixth paragraph, is not invoked.
Examiner disagrees and submits that the U.S.C. 112 sixth paragraph in being invoked in the amended claims 9 and 15, the claims still recite the use a generic placeholder “module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a record update module to and a relationship record update module to in claims 9 and 15. Applicant states that “courts have found that the following structural terms do not invoke pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." Id. (emphasis added). In these cases, the courts found the recitation of the above terms were sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the terms, when combined with a description of the function of the terms, connoted sufficient structure to one of ordinary skill in the art”. In accordance to the argument presented the applicant has not recited a description of the function of the terms that would connote sufficient structure to one of ordinary skill in the art. Paragraph 27 of the specification merely lists modules amongst others as a functional unit. No physical structure is recited or being pointed to. Therefore, U.S.C. 112 sixth paragraph is maintained. 

Applicant argues that in Gradin or Khoshnevisan there is no teaching or suggestion of a method of updating a node object comprising "updating at least one attribute of the node object responsive to an attribute associated with a sub-tree of the tree-structure and one or more attribute rules, and wherein a value of the at least one attribute of the node object is a function of the attribute associated with the sub-tree of the tree structure”.
Examiner disagrees and submits that while in paragraphs 38 – 40 Gradin teaches that parent and child records can have associated "news feeds," and if a field of a child record is linked to a parent record, then when that field is updated at the child record, the update is added to the parent's "news feed" so that the update is displayed in the child's news feed and the parent's news feed. Gradin also teaches updating at least one attribute of the node object responsive to an attribute associated with a sub-tree of the tree-structure and one or more attribute rules, and wherein a value of the at least one attribute of the node object is a function of the attribute associated in paragraph 157. In paragraph 157 it is disclosed that some embodiments can also create feed tracked updates for dependent field changes. A dependent field change is a field that changes value when another field changes, and thus the field has a value that is dependent on the value of the other field. For example, a dependent field might be a sum (or other formula) that totals values in other fields, and thus the dependent field would change when one of the fields being summed changes. Accordingly, in one embodiment, a change in one field could create feed tracked updates for multiple fields. Thus here it teaches that a value of the attribute is a function of the attribute associated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a record update module to and a relationship record update module to in claims 9 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner requests the applicant to specify the corresponding structure in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gradin et al. (US 2011/0137940 A1) (‘Gradin’ herein after) further in view of Khoshnevisan et al. (US 8,850,362 B1) (‘Khoshnevisan’ herein after) further in view of Rowley at al. (US 20080104110 A1) (‘Rowley’ herein after).

With respect to claim 1,
Gradin discloses a computer-implemented method of updating a node object in a tree-structure (paragraph 38 “implementations provide for noteworthy changes that occur on records related to a common record”, 354 teaches the hierarchical data model where records of data are organized in a tree-like structure. having parent-child relationships between the records), the method comprising: updating at least one attribute of the node object responsive to an attribute associated with a sub-tree of the tree-structure and one or more attribute rules (paragraph 38, 111 “request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created… potentially any state change of a record--any of which could include a field change associated with the state change. Any of these events update the record whether by changing a field of the record, a state of the record, or some other characteristic or property of the record. In one embodiment, a list of supported events for creating a feed tracked update can be maintained”), and wherein a value of the at least one attribute of the node object is a function of the attribute associated with the sub-tree of the tree structure (paragraph 157 teaches a value is a function of the attribute/dependent “A dependent field change is a field that changes value when another field changes, and thus the field has a value that is dependent on the value of the other field. For example, a dependent field might be a sum (or other formula) that totals values in other fields, and thus the dependent field would change when one of the fields being summed changes”), and wherein the tree-structure comprises the node object, at least one child-node object to the node object, and at least one relationship object defining a parent-child relationship among the node object and the at least one child-node object, and wherein the at least one relationship object includes at least some attributes of the sub-tree of the tree-structure (paragraph 39 – 40, 113 “a "field" can also include records that are child objects of the first record. A child object itself can include further fields. Thus, if a field of a child object is updated with a new value, the parent record also can be considered to have a field changed. In one example, a field could be a list of related child objects, also called a related list”, 116 “a child object of the parent type can be specified for tracking, and certain fields of the child object can be specified for tracking As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object”).
Gradin teaches the hierarchical tree structure but does not explicitly describe the connection between to different trees or subtrees that are connected/linked and wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure is determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules. 
However Khoshnevisan teaches the connection between to different trees or subtrees that are connected/linked in column 11 lines 61 through column 12 lines 14 “Because the product tree 600 is not a single data structure, but a hierarchical linked tree composed of a collection of independent sub-trees linked together by links 612, the user may have multiple simultaneous paths for traversing the product tree … In the modular product tree 600, some nodes are connected together via two different types of paths: (1) the hierarchical node structure where each node is connected to its parents and children, and (2) links 612 associating some nodes with other nodes, as illustrated in FIG. 6. Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”. Khoshnevisan teaches wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure is determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules in figures 4 – 6. Figure 4 depicts the node at root level and node at level 1 and node at level 2 and node at level 3. Figure 4 and 5 depict the attributes for node 1 at level 1, attributes for node 2 at level 2 and attributes for node 3 at level 3 showing that the attribute associated with the sub-tree is at the same level of the tree structure and is partially based on the data in the sub-tree structure. Figure 6A and 6B further depict the same detail.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Khoshnevisan because both of the references are in the same field of study, hierarchical data structure. Furthermore Khoshnevisan abstract shows the flexibility introduced with the linked hierarchical structure of Khoshnevisan, “The catalog tree is a collection of linked independent sub-trees including category and attribute sub-trees. The sub-trees allow navigation of the catalog tree via links between various nodes. The sub-trees may be linked to multiple other sub-trees, providing easy navigation for users and simplifying the addition of new sub-categories and attributes to the catalog tree, for service providers” and column 11 lines 61 through column 12 lines 14 “Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”, Khoshnevisan.
Gradin does not specifically teach as recited in claim updates reflected in the hierarchy. 
However, Rowley teaches 3updates reflected in the hierarchy and dependency in paragraphs 15 and 16 where on determining an updated locating the attribute to be changed in the appropriate index and adds each of its parent attributes (i.e., the attributes from which it is computed) to a list of affected attributes by following the dependency chain until the top (root) node of the dependency chain is reached, at which point, all indices to be updated are on the list.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Rowley because both of the references are in the same field of study, hierarchical data structures. Furthermore, the dynamic ease of updates in attributes, values and filters assists in queries for generating various views of the data stored, paragraphs 50 – 51, Rowley.With respect to claim 2,
Gradin as modified discloses the computer-implemented method of claim 1, further comprising: requesting a plurality of node objects at a same level in the tree-structure, wherein the plurality of node objects are at a level below a level of the node object to be updated; and updating one or more of the plurality of node objects (paragraph 350 “provide for child-to-parent services, described in greater detail below, that selectively publish updates in the feed of a parent data record and/or the feed of a user following the parent record. Such feed updates can include updates made to the parent record itself, updates to child records of the parent, and updates to other records situated in various layers of a parent-child hierarchical data model and linked to the parent record”, Gradin).With respect to claim 3,
Gradin as modified discloses the computer-implemented method of claim 2, further comprising: updating one or more relationship objects responsive to updating one or more of the plurality of node objects and one or more relationship rules (paragraph 41, 116 “a child object of the parent type can be specified for tracking, and certain fields of the child object can be specified for tracking As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object”, Gradin).With respect to claim 4,
Gradin as modified discloses the computer-implemented method of claim 3, wherein the at least one relationship object is one of the one or more relationship objects (paragraph 113 “a "field" can also include records that are child objects of the first record. A child object itself can include further fields. Thus, if a field of a child object is updated with a new value, the parent record also can be considered to have a field changed. In one example, a field could be a list of related child objects, also called a related list”, Gradin).With respect to claim 5,
Gradin as modified discloses the computer-implemented method of claim 3, wherein the attribute of the sub-tree comprises one of a quality attribute, a characteristic attribute, and a partial computation attribute (Figure 6A, column 8 lines 11 – 67, Khoshnevisan).With respect to claim 6,
Gradin as modified discloses the computer-implemented method of claim 3, wherein updating one or more relationship objects comprises: determining at least one relationship rule associated with the one or more relationship objects; computing a value representative of a contribution to a value of a dependent attribute of the node object; and updating a value of at least one attribute of the one or more relationship objects with the computer value (paragraph 41, 116 “a child object of the parent type can be specified for tracking, and certain fields of the child object can be specified for tracking As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object”, Gradin).With respect to claim 7,
Gradin as modified discloses the computer-implemented method of claim 2, wherein requesting the plurality of node objects comprises a set operation (paragraph 111 “The request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created. In other embodiments, the database system can identify other events besides updates to fields of a record”, Gradin, column 11 lines 61 through column 12 lines 14, Khoshnevisan).With respect to claim 8,
Gradin as modified discloses the computer-implemented method of claim 2, wherein the updating one or more of the plurality of node objects comprises updating the plurality of node objects in parallel (column 4 lines 49 – 55, column 11 lines 61 through column 12 lines 14, Khoshnevisan).

With respect to claim 16,
Gradin as modified discloses the computer-implemented method of claim 1, further comprising: storing at least one attribute associated with a subtree of a plurality of subtrees in a root node of each subtree of the plurality of subtrees, and updating at least one attribute of the node object responsive to each attribute stored in each root node of the plurality of subtrees (paragraph 111 and 157, Gradin).With respect to claim 9,
Gradin discloses a system, comprising: a database store having stored thereon a database, wherein the database comprises records and relationship records that define one or more hierarchical relationships among the records (paragraph 38 “implementations provide for noteworthy changes that occur on records related to a common record”, 354 teaches the hierarchical data model where records of data are organized in a tree-like structure having parent-child relationships between the records); and a computer system operative to be executed as a database engine system responsive to requests received related to the database, the database engine system including: a record update module to update at least one record of the database responsive to changes to one or more other records of the database (paragraph 38, 111 “request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created… potentially any state change of a record--any of which could include a field change associated with the state change. Any of these events update the record whether by changing a field of the record, a state of the record, or some other characteristic or property of the record. In one embodiment, a list of supported events for creating a feed tracked update can be maintained”), wherein the one or more other records are below the updated record in a first hierarchy of the database and a relationship record update module to update at least one relationship record responsive to changes to records of the first hierarchy of the database (paragraph 39 – 40, 113 “a "field" can also include records that are child objects of the first record. A child object itself can include further fields. Thus, if a field of a child object is updated with a new value, the parent record also can be considered to have a field changed. In one example, a field could be a list of related child objects, also called a related list”, 116 “a child object of the parent type can be specified for tracking, and certain fields of the child object can be specified for tracking As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object”) and a record update module to update at least one record of the database responsive to changes to one or more other records of the database, wherein the one or more other records are below the updated record and a relationship record update module to update at least one relationship record responsive to changes to records wherein the update to the at least one relationship record includes an update to a value of an attribute of the at least one relationship record, the update to the value of the attribute of that at least one relationship record determined based at least partially on: the changes to the one or more records below the updated record (paragraph 157 teaches a value is a function of the attribute/dependent “A dependent field change is a field that changes value when another field changes, and thus the field has a value that is dependent on the value of the other field. For example, a dependent field might be a sum (or other formula) that totals values in other fields, and thus the dependent field would change when one of the fields being summed changes”).
Gradin teaches the hierarchical tree structure but does not explicitly describe the connection between to different trees or subtrees that are connected/linked and wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules. 
However Khoshnevisan teaches the connection between to different trees or subtrees that are connected/linked in column 11 lines 61 through column 12 lines 14 “Because the product tree 600 is not a single data structure, but a hierarchical linked tree composed of a collection of independent sub-trees linked together by links 612, the user may have multiple simultaneous paths for traversing the product tree … In the modular product tree 600, some nodes are connected together via two different types of paths: (1) the hierarchical node structure where each node is connected to its parents and children, and (2) links 612 associating some nodes with other nodes, as illustrated in FIG. 6. Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”. Khoshnevisan teaches wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules in figures 4 – 6. Figure 4 depicts the node at root level and node at level 1 and node at level 2 and node at level 3. Figure 4 and 5 depict the attributes for node 1 at level 1, attributes for node 2 at level 2 and attributes for node 3 at level 3 showing that the attribute associated with the sub-tree is at the same level of the tree structure and is partially based on the data in the sub-tree structure. Figure 6A and 6B further depict the same detail.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Khoshnevisan because both of the references are in the same field of study, hierarchical data structure. Furthermore Khoshnevisan abstract shows the flexibility introduced with the linked hierarchical structure of Khoshnevisan, “The catalog tree is a collection of linked independent sub-trees including category and attribute sub-trees. The sub-trees allow navigation of the catalog tree via links between various nodes. The sub-trees may be linked to multiple other sub-trees, providing easy navigation for users and simplifying the addition of new sub-categories and attributes to the catalog tree, for service providers” and column 11 lines 61 through column 12 lines 14 “Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”, Khoshnevisan.
Gradin does not specifically teach as recited in claim updates reflected in the hierarchy. 
However, Rowley teaches 3updates reflected in the hierarchy and dependency in paragraphs 15 and 16 where on determining an updated locating the attribute to be changed in the appropriate index and adds each of its parent attributes (i.e., the attributes from which it is computed) to a list of affected attributes by following the dependency chain until the top (root) node of the dependency chain is reached, at which point, all indices to be updated are on the list.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Rowley because both of the references are in the same field of study, hierarchical data structures. Furthermore, the dynamic ease of updates in attributes, values and filters assists in queries for generating various views of the data stored, paragraphs 50 – 51, Rowley.With respect to claim 10,
Gradin as modified discloses the system of claim 9, wherein the database is a row-oriented database (paragraph 76, Gradin).With respect to claim 11,
Gradin as modified discloses the system of claim 9, wherein the database is a columnar database (paragraph 76, Gradin).With respect to claim 12,
Gradin as modified discloses the system of claim 11, further comprising an application server system configured to generate at least some of the requests received relative to the database (paragraph 75, Gradin).With respect to claim 13,
Gradin as modified discloses the system of claim 12, wherein the application server system comprises an online transaction processing system (paragraph 63, 76, Gradin).With respect to claim 14,
Gradin as modified discloses the system of claim 9 wherein the hierarchical relationship is representative of a tree-structure (paragraph 76, Gradin, column 11 lines 61 through column 12 lines 14 “Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”, Khoshnevisan).With respect to claim 15,
Gradin discloses a system, comprising: a database store having stored thereon a database, wherein the database comprises records and relationship records that define one or more hierarchical relationships among the records (paragraph 38 “implementations provide for noteworthy changes that occur on records related to a common record”, 354 teaches the hierarchical data model where records of data are organized in a tree-like structure. having parent-child relationships between the records); and a computer system operative to be executed as a database engine system responsive to requests received related to the database, the database engine system including: a record update module to retrieve and update, in parallel, a first group of records of the database responsive to a first update request, wherein the first group of records are associated with a lowest level of a hierarchy of the database (paragraph 38, 111 “request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created… potentially any state change of a record--any of which could include a field change associated with the state change. Any of these events update the record whether by changing a field of the record, a state of the record, or some other characteristic or property of the record. In one embodiment, a list of supported events for creating a feed tracked update can be maintained”, 292 teaches parallel execution); and a relationship record update module to retrieve and update, in parallel, a first group of relationship records responsive to updating the first group of records, wherein the first group of relationship records define a hierarchical relationship between the first group of records and a second group of records, wherein the second group of records are associated with a higher level of the hierarchy of the database than the first group of records (paragraph 39 – 40, 113 “a "field" can also include records that are child objects of the first record. A child object itself can include further fields. Thus, if a field of a child object is updated with a new value, the parent record also can be considered to have a field changed. In one example, a field could be a list of related child objects, also called a related list”, 116 “a child object of the parent type can be specified for tracking, and certain fields of the child object can be specified for tracking As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object”) and a wherein the first group of records include partial computations relevant to updating the second group of records (paragraph 157 teaches a value is a function of the attribute/dependent “A dependent field change is a field that changes value when another field changes, and thus the field has a value that is dependent on the value of the other field. For example, a dependent field might be a sum (or other formula) that totals values in other fields, and thus the dependent field would change when one of the fields being summed changes”).
Gradin teaches the hierarchical tree structure but does not explicitly describe the connection between to different trees or subtrees that are connected/linked and wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules. 
However Khoshnevisan teaches the connection between to different trees or subtrees that are connected/linked in column 11 lines 61 through column 12 lines 14 “Because the product tree 600 is not a single data structure, but a hierarchical linked tree composed of a collection of independent sub-trees linked together by links 612, the user may have multiple simultaneous paths for traversing the product tree … In the modular product tree 600, some nodes are connected together via two different types of paths: (1) the hierarchical node structure where each node is connected to its parents and children, and (2) links 612 associating some nodes with other nodes, as illustrated in FIG. 6. Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”. Khoshnevisan teaches wherein the attribute associated with the sub-tree of the tree structure is at a same level of the tree structure as the node object, and wherein the attribute associated with the sub-tree of the tree structure determined based at least partially on data in the sub-tree structure relevant to updating the at least one attribute of the node object according to the one or more attribute rules in figures 4 – 6. Figure 4 depicts the node at root level and node at level 1 and node at level 2 and node at level 3. Figure 4 and 5 depict the attributes for node 1 at level 1, attributes for node 2 at level 2 and attributes for node 3 at level 3 showing that the attribute associated with the sub-tree is at the same level of the tree structure and is partially based on the data in the sub-tree structure. Figure 6A and 6B further depict the same detail.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Khoshnevisan because both of the references are in the same field of study, hierarchical data structure. Furthermore Khoshnevisan abstract shows the flexibility introduced with the linked hierarchical structure of Khoshnevisan, “The catalog tree is a collection of linked independent sub-trees including category and attribute sub-trees. The sub-trees allow navigation of the catalog tree via links between various nodes. The sub-trees may be linked to multiple other sub-trees, providing easy navigation for users and simplifying the addition of new sub-categories and attributes to the catalog tree, for service providers” and column 11 lines 61 through column 12 lines 14 “Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible … traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees”, Khoshnevisan.
Gradin does not specifically teach as recited in claim updates reflected in the hierarchy. 
However, Rowley teaches 3updates reflected in the hierarchy and dependency in paragraphs 15 and 16 where on determining an updated locating the attribute to be changed in the appropriate index and adds each of its parent attributes (i.e., the attributes from which it is computed) to a list of affected attributes by following the dependency chain until the top (root) node of the dependency chain is reached, at which point, all indices to be updated are on the list.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradin to include the teachings of Rowley because both of the references are in the same field of study, hierarchical data structures. Furthermore, the dynamic ease of updates in attributes, values and filters assists in queries for generating various views of the data stored, paragraphs 50 – 51, Rowley.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190332365 A1 – teaches calculate a dependency relation between attribute values for a template flow data set without requiring preliminarily defining a constraint condition for each template flow data set, and to issue a notification of information on the dependency relation.
US 20190317939 A1 – teaches hierarchical window function including determining, for a first node in the hierarchy, a summary value corresponding to a first value of the first node and a second value of a second node descendent from the first node.
US 20150120649 A1 – teaches that link relationship among nodes is sequentially changed to maintain the balanced tree when a node is newly added or a node leaves. Further, when a distribution of stored data units is distorted due to non-uniformity among nodes, each node changes a value range and a link relationship so as to uniform the data distribution.
US 20130066804 A1 – teaches generating a dependent data structure based on the base data structure, each node in the base data structure having a corresponding a node in the dependent data structure. It also includes determining whether to automatically change an attribute of a node in the dependent data structure in response to a change in an attribute of the corresponding node of the base data structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 7/25/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166